OPINION OF THE COURT
Michael J. Miller, J.
New York State Division for Youth (the Division) brings this motion to settle the record on appeal. The Division attempts to appeal the conditions of the dispositional order in this case apparently relying on the provisions of section 501-b of the Executive Law.
That section reads "The division for youth, pursuant to paragraph one of subdivision (a) of section [1012] of the civil *901practice law and rules, shall be permitted to intervene in any action involving an appeal from a decision of any Court of this State which relates to programs, conditions or services provided by the division for youth. Written notice shall be given to the attorney general and the director of the division for youth by the party taking the appeal”.
The clear language of the statute gives the Division rights as an intervenor only. It does not give the Division the right to initiate an appeal. Nor does the Family Court Act permit an appeal to be filed by the Division. Only the respondent or the presentment agency may appeal an order of disposition entered in a juvenile delinquency proceeding. (Family Ct Act §§ 365.1, 365.2.) Since neither the respondent nor the presentment agency has elected to appeal the order of disposition made by this court, the Division lacks standing to originate such an appeal.